ORDER
By opinion dated June 26, 2013, the Court definitely suspended petitioner from the practice of law for three (3) years, retroactive to February 22, 2013, the date of his interim suspension. In the Matter of McMillian, 404 S.C. 117, 744 S.E.2d 579 (2013). Petitioner has now filed a Petition for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR).
*113After thorough consideration of the entire record, the Court grants the Petition for Reinstatement.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/Kaye G. Hearn, J.
We would deny the Petition for Reinstatement.
s/John W. Kittredge, J.
s/John Cannon Few, J.